Per Curiam: This was a judgment for delinquent taxes, against the lands of several persons, rendered by the county court of Cook county. They bring the record and file it in this court, and ask us to make an order on.the Cook county court to allow an appeal, and, in the meantime, to grant an injunction restraining a sale of the lands to satisfy the judgment against these lands. If this is to be considered as an application for an order for a supersedeas, the reply is, that the parties have not, under the tenth section of the act of the 28th of March, 1873 (Sess. Laws, p. 42), deposited the amount of the judgment for taxes. That is the condition upon which a supersedeas can alone be granted in such a case, under that act. ■ In an application at the present term for a supersedeas, we held that, whilst the constitution secured to all persons the right to a writ of error in all civil cases where the judgment or decree is final, the right to have such a writ of error made a supersedeas is not a constitutional right, and the legislature may impose terms upon which it shall be granted. To have such a writ made a supersedeas, is not required by the constitution. We, in that case, refused to make the writ of error a supersedeas, and must refuse to make such an order in this case. As to the application for an injunction, it is only necessary to say that it was held in the case of Campbell v. Campbell, 22 Ill. 664, that this court has no jurisdiction to grant an original injunction in a case. That case is conclusive of this application. Again, there is no bill filed in this case upon which an injunction could be issued. It was a proceeding under the statute, in form at law, and not in chancery. It would be unheard of in practice to grant an injunction in such a case without an appropriate bill framed for the purpose; but, whilst the motion asks an injunction, it' is, in effect, for a supersedeas, under another name. The motion is denied. Motion denied.